DETAILED ACTION
This Office action for U.S. Patent Application No. 16/973,263 is responsive to communications filed 9 March 2022, in reply to the Non-Final Rejection of 9 December 2021.
Claims 1–10 are pending.
In the prior Office action, the abstract was objected to for exceeding 150 words.  Claims 1–10 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent No. 9,325,973 B1 (“Hazeghi”) in view of International Publication WO2017/149092 A1 (“Aschwanden”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s replacement abstract filed 9 March 2022 is acceptable and is entered.  The objection to the abstract is withdrawn.

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  During prosecution, all claims must be given their broadest reasonable interpretation consistent with the specification.  M.P.E.P. § 2111.  As a corollary, it is improper to import into a claim limitations that are not part of the claim.  M.P.E.P. § 2111.01(II) (quoting Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 857, 69 U.S.P.Q.2d 1865, 1868 (Fed. Cir. 2004)).  Here, Applicant attempts to distinguish the claimed Hazeghi structured light system from the claimed time-of-flight system.  However, such a distinction is not present in claim 1 as filed.  Claim 1 recites a lighting unit configured to output an incident light signal, but does not specify the nature of the incident light signal.  It does not recite that the incident light signal is generated as a pulse wave or continuous wave as described in the specification at page 6, lines 16–23.  It does not require that the incident light signal be uniform or homogenous.  In short, the claim does not preclude the claimed incident light signal from being a structured incident light signal.  Similarly, claim 1 recites extracting depth information of the object using a phase difference between the incident light signal and the reflected light signal.  It does not require that this phase difference be produced due to the claimed shift of the optical path of a light signal.  It does not preclude the phase difference from being produced based on the phase of structured light passing through a diffractive optical element as in Hazeghi.  Additionally, since Applicant errs by stating that Hazeghi does not extract depth information of the object using a phase difference as claimed, it is not necessary for Aschwanden to fill this non-existent gap.
The arguments presented will be reconsidered should Applicant amend claim 1 itself to distinguish the claimed system from a structured light system clearly and unambiguously, but in view of the claims as filed, are insufficient to show error in the Non-Final Rejection.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–10 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,325,973 B1 (“Hazeghi”) in view of International Publication WO2017/149092 A1 (“Aschwanden”) for the reasons given in the 9 December 2021 Non-Final Rejection, restated and incorporated by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487